DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the one or more apertures and the cut plant material defining a shortest separation distance from the plant material to any one of the apertures, the shortest separation distance being less than 3 mm” in lines 7-10.  There was not adequate written description at the time of filing for this limitation.  The disclosure at the time of filing never mentions the term “shortest.”
Claims 2-14 and 16-17 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation ““the one or more apertures and the cut plant material defining a shortest separation distance from the plant material to any one of the apertures, the shortest separation distance being less than 3 mm” in lines 7-10.  It is unclear what is meant by the phrase “shortest separation distance.”  It is unclear what constitutes a “shortest” separation distance compared to a “longest” separation distance.  Given that the disclosure at the time of filing never uses the term “short,” it is unknown what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require the distance between the one or more apertures to the plant material to be less than 3 mm.
Claim 5 recites the limitation “each fog generating means being activated in turn with one another” in lines 2-3.  It is unclear what is meant by the phrase “in turn.”
Claims 2-14 and 16-17 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553.
Regarding Claim 1, Traeder et al. discloses a method of treating cut plant material comprising the steps of providing a quantity of the cut plant material (‘508, Paragraphs [0017], [0019], [0035], and [0051]) and exposing the cut plant material to a sprayed sanitizing liquid comprising sanitized water droplets (sanitizing liquid) wherein the sanitized water droplets impinge on the cut plant material at a velocity of at least 25 ft/s (‘508, Paragraphs [0032]-[0033]), which converts to 7.62 m/s and falls within the claimed impingement velocity of at least 5 m/s.  Where the claimed impingement velocity ranges encompasses ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the impingement velocity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such impingement velocity is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  Traeder et al. teaches that too slow of a velocity fails to dislodge microbes sufficiently and too high a velocity damages the surface of the food product (‘508, Paragraph [0032]).  Trader et al. establishes that there is an optimal impingement velocity to satisfactorily remove microbes without damaging the food product.  The sprayed sanitizing liquid is released from one or more apertures (of a sprayer/nozzle) (‘508, Paragraphs [0007] and [0035]).
Traeder et al. is silent regarding the sprayed sanitized liquid comprising the sanitized water droplets being a fog, one or more apertures and the cut plant material defining a “shortest” separation distance from the plant material to any one of the apertures wherein the “shortest” separation distance is less than 3 mm, and the sanitized water droplets having a sanitized water droplet size in the range of 1-10 microns.
Gardner discloses a method of biocidal treatment of food (plant) (‘553, Paragraph [0043]) comprising a fogging mist applicator or a spray applicator using a nozzle (‘553, Paragraphs [0064]-[0065]).  Gardner also discloses the droplet size being in the range of 10-15 microns (‘553, Paragraph [0144]), which overlaps the claimed droplet size 1-10 microns.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Gardner teaches that there was known utility in using 10 micron sized droplets to disinfect food related items.
Both Traeder et al. and Gardner are directed towards the same field of endeavor of methods of sanitizing food by spraying a sanitized solution onto the food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and spray the sanitized liquid using a fogging mist applicator to dispense a fog of sanitizing liquid since Gardner teaches that it was known and conventional to sanitize food by spraying a fog onto the food.  The substitution of equivalents known for the same purpose supports an obviousness rejection (MPEP § 2144.06.II.).  In the present instance, Gardner teaches it was known in the sanitizing food art to utilize either a generic spray applicator or a fogging mist applicator to dispense a sanitizing liquid onto food for the known purpose of disinfecting food.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the droplet size of the sanitized water droplets to be within the claimed water droplet size range of 1-10 microns as taught by Gardner since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Gardner teaches that there was known utility in using 10 micron sized droplets to disinfect food related items.
It is noted that the limitations regarding the one or more apertures and the cut plant material defining a “shortest” separation distance from the plant material to any one of the apertures wherein the “shortest” separation distance is less than 3 mm is unclear under 35 USC 112(b) as discussed above.  It is unknown what is being claimed by this limitation.
Regarding Claim 2, Traeder et al. discloses the cut plant material being supported on a porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor).  At least two sprays are disposed above the conveyor and at least two sprays are disposed below the conveyor (‘508, Paragraph [0036]), which reads on the claimed sanitized water droplets impinging on an underside of the plant material.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553 as applied to claim 2 above in further view of Munger US 2015/0296863,
Regarding Claim 3, Traeder et al. discloses carrying out the method at 65° F or cooler (‘508, Paragraph [0058]), which converts to 18.3°C or cooler, which does not necessarily disclose the claimed temperature of the sanitized water droplets being at a temperature in the range of 3-10°C with sufficient specificity.
Munger discloses a method of disinfecting and sanitizing food (berries) wherein the entire process occurs in a temperature range of 10-13 degrees Celsius (‘863, Paragraphs [0010]-[0011]) wherein a sanitizer or disinfectant is applied to a product through spray nozzles (‘863, Paragraph [0038]).
Both Traeder et al. and Munger are directed towards the same field of endeavor of methods of disinfecting and sanitizing food by applying a sanitizer to the product through spray nozzles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. that carries out the disinfection at a temperature of 18.3°C and carry out the disinfection at a temperature ranges of 10-13 degrees Celsius, which overlaps the claimed sanitizing temperature in the range of 3-10 degrees Celsius, as taught by Munger since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Munger teaches that there was known utility in conducting disinfection at the claimed cold temperatures.
Regarding Claim 4, Gardner discloses the sanitized water droplets comprising sanitized water (‘553, Paragraph [0152]). 
Further regarding Claim 4, Trader et al. modified with Gardner and Munger is silent regarding the impingement of the sanitized water droplets on the cut plant material occurring less than 10 minutes after the generation of the sanitized water.  However, differences in the time between the generation of the sanitized water droplets and the droplets impinging on the cut plant material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time between the generation of the sanitized water droplets and the droplets impinging on the cut plant material is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553 and Munger US 2015/0296863 as applied to claim 4 above in further view of Conroy et al. US 2015/0297776 and Forsythe et al. US 2007/0290062.
Regarding Claim 5, Gardner discloses a fog generating means being provided (‘553, Paragraphs [0064]-[0065]).
Traeder et al. modified with Gardner and Munger is silent regarding at least two fog generating means being provided wherein each fog generating apparatus is activated “in turn” with one another.
Conroy et al. discloses diffusion devices using disinfectant (‘776, Paragraph [0071]) wherein the diffuser includes at least one microdroplet generator (‘776, Paragraph [0072]) disposing one or more scent diffusion devices within an environment (‘776, Paragraph [0021]) or two or more networked scent diffusion devices (‘776, Paragraph [0097]).
Both Traeder et al. and Conroy et al. are directed towards the same field of endeavor of methods of sanitizing an environment.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Trader et al. and use at least two fog generating means as taught by Conroy et al. since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).  The use of multiple fog generating means would be necessary based upon the size and volume of the facility in which the disinfecting process of Traeder et al. occurs.
Further regarding Claim 5, the limitation “activated in turn with one another” is rejected under 35 USC 112(b) as being unclear.  However, in the event that it can be argued that “in turn” necessarily has a well known meaning of actions performed in a sequence one after the other and that each fog generating means is activated in sequence one after the other as asserted by applicant on page 7 of the Remarks and that Traeder et al. modified with Gardner and Munger et al. is silent regarding each fog generating means being activated in sequence, Forsythe et al. discloses a thermal fogger or aerosol generation device including more than one feed inlet such that one or more feed streams are introduced sequentially into a thermal fogger for aerosol generation in a controlled manner (‘062, Paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Traeger et al. modified with Gardner and Munger et al. to have the fog generating means being activated in turn with one another, i.e. sequentially since Forsythe et al. teaches that it was known and conventional to operate multiple streams of a fog generating means sequentially.
Regarding Claim 6, Gardner discloses the current applied to the electrolyzed water composition varies (‘553, Paragraph [0181]).  Traeder et al. modified with Gardner, Munger, and Conroy et al. is silent regarding the sanitized water having a charge of 1 to 1.5 V.  However, differences in the charge of the sanitized water will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such charge of the sanitized water is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claim 7, Gardner discloses the sanitized water having a chlorine content of from 0 to 1000 ppm (‘553, Paragraph [0049]), which encompasses the claimed chlorine content of 30-100 ppm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and utilize a chlorine content of 0-1000 ppm, which encompasses the claimed chlorine content of 30-100 ppm, since where the claimed ranges lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553, Munger US 2015/0296863, Conroy et al. US 2015/0297776, and Forsythe et al. US 2007/0290062 as applied to claim 7 above in further view of King US 2015/0101642.
Regarding Claim 8, Traeder et al. discloses the sanitized water containing chlorine (‘508, Paragraphs [0028] and [0054]).
Traeder et al. modified with Gardner, Munger, Conroy, and Forsythe et al. is silent regarding the sanitized water containing chlorine in the form of hypochlorous acid.
King discloses a produce washing system (‘642, Paragraph [0002]) comprising using electrolyzed water to remove all pathogenic microorganisms from the produce using hypochlorous acid (‘642, Paragraph [0006]).
Both Traeder et al. and King are directed towards the same field of endeavor of methods of sanitizing vegetables using a chlorine containing liquid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and create the sanitized water using hypochlorous acid as taught by King since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  King teaches that it was known in the food sanitizing art to use hypochlorous acid for the purpose of cleaning food.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553, Munger US 2015/0296863, Conroy et al. US 2015/0297776, Forsythe et al. US 2007/0290062, and King US 2015/0101642 as applied to claim 8 above in further view of Aamodt et al. US 2016/0235219.
Regarding Claim 9, Traeder et al. modified with Gardner, Munger, Conroy et al., Forsythe et al., and King is silent regarding the velocity of the fog being increased by means of a venturi system prior to the step of releasing fog from the one or more apertures.
Aamodt et al. discloses a fogger system used in retail display cases housing vegetables (‘219, Paragraphs [0005] and [0016]) comprising a biocide agent of a quantity of a biocide agent solution mixed in a quantity of water (‘219, Paragraph [0028]) wherein the liquid fog provides a micron droplet size that allows plants to rehydrate (‘219, Paragraph [0012]) using a venturi metering device to meter the contents of the reservoir into fluid supplied to the fogger (‘219, Paragraph [0051]).  The dispensing of the biocide agent through the metering device would necessarily occur prior to the step of releasing the fog from the one or more apertures since the biocide agent flows through the venturi metering device before being released from the one or more apertures.
Both Traeder et al. and Aamodt et al. are directed towards the same field of endeavor of methods of sanitizing vegetables using a spray system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and increase the velocity of the fog by means of a venturi system as taught by Aamodt et al. since Aamodt et al. teaches that it was known to use a venturi metering device to meter the contents of the liquid to be sprayed onto the vegetables.
Regarding Claim 10, Traeder et al. discloses the plant material being supported on a porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor) and the sanitized water droplets impinging on the underside of the cut plant material (at least two sprays are disposed above the conveyor and at least two sprays are disposed below the conveyor).  The cut plant material is transported by means of a belt conveying system comprising a first conveyor belt and the porous membrane is provided by the first conveyor belt of the belt conveying system (‘508, Paragraph [0036]).
Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Traeder et al. US 2004/0161508 (cited on Information Disclosure Statement filed February 4, 2020) in view of Gardner US 2017/0267553, Munger US 2015/0296863, Conroy et al. US 2015/0297776, Forsythe et al. US 2007/0290062, King US 2015/0101642, and Aamodt et al. US 2016/0235219 as applied to claim 10 above in further view of McEntire Jr. et al. US 2015/0157034.
Regarding Claim 11, Traeder et al. modified Gardner, Munger, Conroy et al, Forsythe et al., King, and Aamodt et al. is silent regarding the belt conveying system comprising a second conveyor belt wherein the first and second conveyor belts are at different heights and partially overlapping in the vertical direction.
McEntire et al. discloses a system for processing fresh produce by cutting the produce into pieces and using a biocide wash on the produce by using a sanitizing solution from sprayer heads (‘034, Paragraph [0002]) using a tiered conveyor system for moving the produce to tumble the produce from tier to tier to expose different sides of the produce pieces to the spray (‘034, Paragraph [0011]).  The tiered system is shown to have first and second conveyor belts wherein the first and second conveyor belts are at different heights and partially overlap in the vertical direction (‘034, FIG. 1).
Both Traeder et al. and McEntire et al. are directed towards the same field of endeavor of methods of methods of sanitizing food wherein the food is moved using a conveyor belt system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Traeder et al. and use a tiered system of conveyor belts having a first and second conveyor belt wherein the first and second conveyor belt is at different heights and partially overlap in the vertical direction since McEntire et al. teaches that this was a known conveyor belt system configuration to move food in a food sanitization process.
Regarding Claim 12, McEntire et al. discloses the first and second conveyor belts transporting the cut plant material in a first direction on the first conveyor belt and in a second opposite direction on the second conveyor belt (‘034, FIG. 1).
Regarding Claim 13, Traeder et al. discloses the plant material being supported on the porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor) and the sanitized water droplets impinging on the underside of the cut plant material (at least two sprays are disposed below the conveyor) (‘508, Paragraph [0036]).  Aamodt et al. discloses the porous membrane being agitated (vibrated) (‘219, Paragraph [0039]).  It is noted that the limitations “wherein the porous membrane is agitated periodically or continuously” encompasses all embodiments of the porous membrane being agitated since the agitation step is necessarily conducted either periodically or continuously.
Regarding Claim 14, Traeder et al. discloses the cut plant material being supported on the porous membrane (slotted conveyor belt that permits excess liquid to pass through the conveyor) and the sanitized water droplets impinging on the underside of the cut plant material (at least two sprays are disposed below the conveyor) (‘508, Paragraph [0036]).  One or more sheets of compressed air (air knife) impinge on the porous membrane (‘034, Paragraphs [0039] and [0050]).  The disclosure of using air knives reads on the claimed sheets of compressed air in view of applicant’s disclosure (Specification, Page 5 lines 23-25).
Regarding Claim 16, Gardner discloses the cut plant material being exposed to the fog for a period of 5 minutes (‘553, Paragraph [0149]), which falls within the claimed fog exposure time period of 1-5 minutes.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, differences in the fog exposure time will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such fog exposure time is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).  One of ordinary skill in the art would adjust the amount of fog exposure time until the food to which the sanitized water is being applied is sufficiently disinfected.
Regarding Claim 17, Traeder et al. discloses the cut plant material being salad leaves (lettuce) (‘508, Paragraphs [0022] and [0051]).

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Examiner notes that most of the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.  The only previous rejection to 35 USC 112(b) that has been maintained is the rejection of Claim 5 regarding the phrase “in turn” as being unclear.
Examiner also notes that new rejections to 35 USC 112(a) and to 35 USC 112(b) of Claim 1 have been made in view of the amendments.
Applicant’s arguments filed September 30, 2022 with respect to the rejection of Claim 5 to 35 USC 112(b) has been fully considered but they are not persuasive.
Applicant argues on Page 7 of the Remarks that the phrase “in turn” has a well known meaning to refer to actions or events that are performed in sequence, one after the other.
Examiner argues that the disclosure at the time of filing does not define the phrase “in turn.”  Regarding applicant’s allegation that the phrase “in turn” has a well known meaning to refer to actions or events that are performed in sequence one after the other, arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Applicant has not provided any evidence showing that the phrase “in turn” has a known meaning in the art to actions or events that are performed in sequence one after the other.  Therefore, this argument is not found persuasive.
Applicant's arguments filed September 30, 2022 with respect to the obviousness rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 9-10 of the Remarks that none of the prior art cited in the Office Action teaches the limitations regarding “the one or more apertures and the cut plant material defining a shortest separation distance from the plant material to any one of the apertures, the shortest separation distance being less than 3 mm” and “wherein the sanitized water droplets have a sanitized water droplet size in the range of 1-10 microns.”  Applicant contends that Traeder fails to disclose any information relating to droplet size.
Examiner notes that Claim 1 is being rejected under 35 USC 103(a) over a combination of Trader et al. modified with Gardner.  The secondary reference of Gardner is being relied upon to teach the limitations regarding using the claimed sanitized water droplet size of 10 microns, which is a droplet size disclosed by Gardner that overlaps the claimed droplet size range of 1-10 microns.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner also notes that the limitations “the one or more apertures and the cut plant material defining a shortest separation distance from the plant material to any one of the apertures, the shortest separation distance being less than 3 mm” are rejected under 35 USC 112(a) as introducing new matter as well as 35 USC 112(b) as being unclear.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 10-11 of the Remarks that stomata have a diameter of approximately 10 microns and that the method as claimed provides a method of treating all areas of cut plant material which does not require an additional drying step unlike Gardner in which excess water must be mechanically removed and is not achieved with the range of 10-15 microns disclosed by Gardner.  Applicant points to MPEP 2143.01 which states that if the proposed modification or combination of prior art would change the principle of operation of the prior art invention being modified the references are not sufficient to render the claims prima facie obvious and applicant contends that the proposed combination of Traeger and Gardner would change the principle of operation of the method.
Examiner first notes that the transitional phrase “comprising” does not preclude the presence of unrecited claimed methods steps.  The fact that Gardner uses any additional drying step is not precluded by the transitional phrase “comprising” of Claim 1.  Additionally, Gardner teaches a specific example (10 microns) of a water droplet size suitable for a biocidal treatment of foodstuffs using a fog mist applicator.  Where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Gardner teaches that there was known utility in using 10 micron sized droplets to disinfect food related items.  Furthermore, Park et al. US 2011/0171065 discloses a method of disinfecting surfaces in a food cart (‘065, Paragraphs [0016] and [0028]) comprising a fogging operation using fog particles having a droplet size between 2-40 microns in size to allow for use of less decontamination agents and to minimize material damages due to contact with decontaminant agents (‘065, Paragraph [0015]), which also overlaps the claimed droplet size range of 1-10 microns.  Sakai US 2014/0205499 discloses an ultrasonic atomizer that atomizes peracetic acid disinfectant using droplets having a median diameter ranging from 3-10 microns of a dry fog having no wetting characteristics to effectively decontaminate a device (‘499, Paragraph [0063]), which also overlaps the claimed droplet size range of 1-10 microns.  Sardo US 2014/0187570 discloses a method of fungicide treatment of vegetables (‘570, Paragraph [0035]) comprising the step of applying an extremely fine mist having a droplet size from 0.5 to 10 microns (‘570, Paragraph [0041]).  Suda et al. US 2009/0127357 (cited on Information Disclosure Statement filed February 4, 2020) also teaches a method of sterilizing vegetables comprising supplying a mist of charged minute water particles having a size on the order of 0.5 microns to 1.5 microns (‘357, Paragraph [0008]).  Applicant has not claimed any droplet size range that was not known and conventional in the fog mist disinfection art.  Regarding applicant’s assertion that the proposed combination of Traeger and Gardner would change the principle of operation of the method, it is unclear how modifying the droplet size of Traeger to fall within the fog mist applicator droplet sizes disclosed by Gardner would change the principle of operation of the method.  Additionally, Levi US 2008/0290189 discloses a fog jet used to contact fruit and vegetable bins (‘189, Paragraph [0074]) wherein the amount of fog can be controlled and the size of the fog droplets can be controlled (‘189, Paragraph [0005]) when used to produce mist in a room preserving food products (‘189, Paragraph [0034]).  Levi establishes that the fog droplet size is a variable one of ordinary skill in the art would adjust and control.  It is unclear how the proposed combination of Traeger and Gardner to have the claimed water droplet size would change the principle of operation of the method.  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792